274 F.2d 402
TODD SHIPYARDS CORPORATION, Appellant,v.UNITED STATES of America, Appellee.
No. 16295.
United States Court of Appeals Ninth Circuit.
January 15, 1960.
Rehearing Denied March 14, 1960.

McCutchen, Doyle, Brown & Enersen, Russell A. Mackey, Bryant K. Zimmerman, San Francisco, Cal., Crowell, Rouse & Varian, George L. Varian, New York City, for Todd Shipyards.
George C. Doub, Asst. Atty. Gen., Samuel D. Slade, Leavenworth Colby, Keith R. Ferguson, Graydon S. Staring, Attys., Dept. of Justice, Washington, D. C., for appellee, U. S. A.
Before ORR and HAMLIN, Circuit Judges, and JAMESON, District Judge.
PER CURIAM.


1
On May 2, 1958, the United States of America filed a petition pursuant to 46 U.S.C.A. § 185 in the United States District Court for the Northern District of California (Southern Division) praying for exoneration from or limitation of liability as provided for in section 183, 46 U.S.C.A. Appellant Todd Shipyards Corporation, one of 57 claimants against the government, made a motion to dismiss the petition. The motion was denied and this appeal taken.


2
We agree with the trial court that there is a possibility of claims being asserted in this cause which are clearly subject to limitation, and further we are of the opinion that the questions presented by this motion to dismiss can best be decided after a hearing is had on the merits.


3
The denial of the motion to dismiss is affirmed.